                                             Case 3:18-cv-06721-JCS Document 96 Filed 11/12/19 Page 1 of 16


                                           Donald R. McPhail (admitted pro hac vice)   Guy W. Chambers (State Bar No. 101611)
                                       1   Email: dmcphail@dickinsonwright.com         E-Mail: gchambers@sideman.com
                                           Shih Ching Li (admitted pro hac vice)       Ellen P. Liu (State Bar No. 280459)
                                       2   Email: eli@dickinsonwright.com              E-Mail: eliu@sideman.com
                                           DICKINSON WRIGHT PLLC                       SIDEMAN & BANCROFT LLP
                                       3   International Square                        One Embarcadero Center, Twenty-Second Floor
                                           1825 Eye St. N.W., Suite 900                San Francisco, California 94111-3711
                                       4   Washington, D.C. 20006                      Telephone: (415) 392-1960
                                           Telephone: (202) 457-0160                   Facsimile: (415) 392-0827
                                       5   Facsimile: (844) 670-6009
                                       6   Jonathan D. Baker (State Bar No. 196062)    Ryan O. White (admitted pro hac vice)
                                           Email: jdbaker@dickinsonwright.com          Email: rwhite@taftlaw.com
                                       7   DICKINSON WRIGHT RLLP                       Elizabeth Shuster (admitted pro hac vice)
                                           800 W. California Avenue, Suite 110         Email: eshuster@taftlaw.com
                                       8   Sunnyvale, CA 94086                         TAFT, STETTINIUS & HOLLISTER LLP
                                           Telephone: (408) 701-6100                   One Indiana Square, Suite 3500
                                       9   Facsimile: (844) 670-6009                   Indianapolis, Indiana 46204
                                                                                       Telephone: (317) 713-3500
                                      10                                               Facsimile: (317) 713-3699
                                      11   Jia-geng Lu (State Bar No. 271589)          Jaimin H. Shah (admitted pro hac vice)
                                           Email: jlu@dickinsonwright.com              Email: jshah@taftlaw.com
                                      12
800 W. California Avenue, Suite 110




                                           DICKINSON WRIGHT PLLC                       TAFT STETTINIUS & HOLLISTER LLP
                                           607 W. 3rd Street, Suite 2500               111 E. Upper Wacker Drive, Suite 2800
                                      13
      Sunnyvale, CA 94086




                                           Austin, Texas 78701                         Chicago, IL 60601
                                           Telephone: (512) 770-4200                   Telephone: (312) 836-4171
                                      14   Facsimile: (844) 670-6009                   Facsimile: (312) 966-8607
                                      15   Attorneys for Ely Holdings Limited
                                           and Greenlite Glass Systems Inc.
                                      16

                                      17                               UNITED STATES DISTRICT COURT

                                      18                            NORTHERN DISTRICT OF CALIFORNIA

                                      19                                  SAN FRANCISCO DIVISION

                                      20   ELY HOLDINGS LIMITED,                        Case No. 3:18-cv-06721 JCS
                                           a United Kingdom company, and
                                      21   GREENLITE GLASS SYSTEMS INC.,
                                           a Canadian Company
                                      22
                                                         Plaintiffs,                    PLAINTIFFS’ REPLY CLAIM
                                      23                                                CONSTRUCTION BRIEF
                                                  v.
                                      24
                                           O’KEEFFE’S, INC. d/b/a SAFTI FIRST,
                                      25   a California corporation,

                                      26                 Defendant.

                                      27

                                      28

                                           PLAINTIFFS’ REPLY CLAIM
                                                                                                              Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                                Case 3:18-cv-06721-JCS Document 96 Filed 11/12/19 Page 2 of 16


                                                                                           TABLE OF CONTENTS
                                       1                                                                                                                                        Page

                                       2   I.       INTRODUCTION ...............................................................................................................1

                                       3   II.      DEFENDANT’S ERRONEOUS DESCRIPTION OF THE CLAIM INVENTION ..........1
                                       4   III.     THE DISPUTED TERMS ...................................................................................................5
                                       5            A.        The Two Layers of Glass . . . ...................................................................................5
                                       6
                                                    B.        A Vertical Portion . . . ..............................................................................................7
                                       7
                                                    C.        The Second Layer of Glass . . . ................................................................................8
                                       8
                                                    D.        The Load Transferring Means . . . ...........................................................................9
                                       9
                                                    E.        Comprising a First Layer of Glass . . . ...................................................................10
                                      10
                                                    F.        The Distance from the Upper Surface . . . .............................................................11
                                      11
                                                    G.        The First Layer of Glass . . . ..................................................................................11
                                      12
800 W. California Avenue, Suite 110




                                                    H.        Load Transferring Means Comprises . . ................................................................12
                                      13
      Sunnyvale, CA 94086




                                      14            I.        Glazing Bar ............................................................................................................12

                                      15   IV.      CONCLUSION ..................................................................................................................12

                                      16

                                      17

                                      18

                                      19
                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                           PLAINTIFFS’ REPLY CLAIM
                                                                                                               i                                 Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                             Case 3:18-cv-06721-JCS Document 96 Filed 11/12/19 Page 3 of 16


                                                                                       TABLE OF AUTHORITIES
                                       1
                                                                                                                                                                       Page
                                       2   EPOS Techs. Ltd. v. Pegasus Techs.,
                                                 766 F.3d 1338 (Fed, Cir. 2014) .......................................................................................... 4
                                       3
                                           Vitronics Corp. v. Conceptronic, Inc.,
                                       4          90 F.3d 1576 (Fed. Cir. 1996)............................................................................................. 4
                                       5

                                       6

                                       7

                                       8

                                       9
                                      10

                                      11

                                      12
800 W. California Avenue, Suite 110




                                      13
      Sunnyvale, CA 94086




                                      14

                                      15

                                      16

                                      17

                                      18

                                      19
                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                           PLAINTIFFS’ REPLY CLAIM
                                                                                                           ii                              Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                                Case 3:18-cv-06721-JCS Document 96 Filed 11/12/19 Page 4 of 16


                                       1   I.       INTRODUCTION
                                       2            Plaintiffs Ely Holdings Limited and Greenlite Glass Systems respectfully submit the

                                       3   following arguments in support of their proposed constructions for each disputed claim term.

                                       4   II.      DEFENDANT’S ERRONEOUS DESCRIPTION OF THE CLAIM INVENTION
                                       5            Rather than address the claims as written, Defendant attempts to craft a non-infringement

                                       6   position at this stage by imposing certain requirements on the claimed invention which are neither

                                       7   called for by the claims nor supported by the specification or prosecution history of the ‘475 Patent,

                                       8   including the requirement that a “gap or separation” be present between the structural glass layer

                                       9   and the fire-rated glass layer. Contrary to Defendant’s self-serving view of the present invention,

                                      10   however, the invention disclosed and claimed in the ‘475 Patent is a floor system that actually

                                      11   requires only the following elements: (i) a structural glass layer; (ii) a fire-rated glass layer; (iii) a

                                      12   structural frame; and (iv) a plurality of load transferring mechanisms (LTMs).
800 W. California Avenue, Suite 110




                                      13            The LTMs of the inventive flooring system are located around the periphery of the glass
      Sunnyvale, CA 94086




                                      14   layers under the bottom face of the upper, structural glass layer so that the walking surface is

                                      15   supported by the LTMs instead of by the lower, fire-rated glass layer. Because of this arrangement,

                                      16   when the fire-rated glass layer is being (or has been) consumed by fire and so is no longer

                                      17   structurally sound and can no longer bear weight, it is nevertheless still possible for people to walk

                                      18   (or run) across the structural glass layer and safely evacuate the building. Significantly, in every

                                      19   embodiment of the invention, there is never any intumescent material located above the LTMs,

                                      20   either in the structural glass layer or between the structural glass layer and the top surface of the

                                      21   LTMs, since this would destabilize the walking surface during a fire.

                                      22            In use, the LTMs are placed along two or more edges of the glass sheets and generally

                                      23   extend no more than about 2” under the lowermost face of the structural glass walking surface.

                                      24   The LTMs are relatively small in comparison to the overall size of the glass sheets making up the

                                      25   flooring system. CONTRAFLAM-90, for example, which is identified in the specification as an

                                      26   exemplary fire-rated glass for use in the inventive flooring system, is commercially available in

                                      27   sheets up to around 1800 mm x 3500 mm in size (approx. 6ft. x 11.5 ft., or 72” x 138”). In marked

                                      28   contrast, the LTMs of the present invention are far, far smaller, each being generally around 20

                                           PLAINTIFFS’ REPLY CLAIM
                                                                                               1                        Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                            Case 3:18-cv-06721-JCS Document 96 Filed 11/12/19 Page 5 of 16


                                       1   mm x 30 mm (approx. ¾” x 1¼”) up to 30 mm x 50 mm (approx. 1¼” x 2”) in size.
                                       2          Thus, in the case of a laminated flooring system composed of an upper structural glass
                                       3   layer bonded to a lower fire-rated glass layer, such as shown in FIG. 5, the glass layers can have
                                       4   slightly different linear dimensions, e.g. the structural glass layer which is supported by the LTMs
                                       5   can be an inch or two longer than the layer(s) of glass below it. This arrangement provides a small
                                       6   ledge or rim of structural glass, which enables each LTM’s horizontal portion (72) to fit underneath
                                       7   the bottom face of the structural glass layers (62, 63) that form the walking surface. Alternatively,
                                       8   if the all of the layers in the flooring system, have exactly the same dimensions, a small cavity
                                       9   could still be formed at those points where the LTMs are to be placed by selectively removing the
                                      10   necessary amount of material (whether glass or intumescent material) from Defendant’s “spacer”
                                      11   layer to permit each LTM’s horizontal portion (72) to extend between the structural glass layer
                                      12
800 W. California Avenue, Suite 110




                                           and the fire-rated glass layer. Moreover, as depicted in FIG. 6, in the case of a flooring system
                                      13
      Sunnyvale, CA 94086




                                           composed of a lower fire-rated glass layer suspended from an upper structural glass layer, the
                                      14   structural silicone (81) and glazing bar (80) used to attach the layers to each other can be located
                                      15   slightly inwards of the outer edge(s) of structural glass layer (77) so as to leave a small ledge or
                                      16   rim of structural glass under which the horizontal portion of each LTM (75) can be placed.
                                      17          Rather than admit that its proposed constructions for the disputed claim terms excludes
                                      18   certain embodiments disclosed and claimed in the ‘475 Patent, Defendant ignores what is actually
                                      19   shown in FIG. 5 and FIG. 6 and tries to shoehorn those embodiments into its narrow
                                      20   characterization of the claimed invention. Thus, instead of conceding that there is no gap or
                                      21   separation shown between the layer of structural glass (62, 63) and the layer of fire-rated glass
                                      22   (66,, 67) in FIG. 5, Defendant instead asserts that FIG. 5 shows “[a] complete separation or gap
                                      23   with spacer [] between structural glass 62, 63 and fire rated glass 66, 67” (emphasis added). This
                                      24   assertion simply makes no sense – if there is (as Defendant admits) a “spacer” between the
                                      25   structural glass layer and the fire-rated glass layer, then there cannot be a separation or gap there,
                                      26   i.e., there is something between the structural glass layer and the fire-rated glass layer, not a gap
                                      27   or separation. And Defendant cannot dispute that this something (this “spacer”) could be made of
                                      28   intumescent material or could even be another layer of structural glass or fire-rated glass, as is

                                           PLAINTIFFS’ REPLY CLAIM
                                                                                             2                       Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                            Case 3:18-cv-06721-JCS Document 96 Filed 11/12/19 Page 6 of 16


                                       1   depicted in FIG. 5.
                                       2          Contrary to Defendant’s assertion, applicant never surrendered coverage of a floor
                                       3   composed of laminated or otherwise-connected layers of structural glass and fire-rated glass.
                                       4   Defendant highlights three words in a single sentence from a single response in the prosecution
                                       5   history as purportedly giving rise such a disclaimer in this case. Defendant, however, ignores the
                                       6   remainder of that sentence, as well as the remainder of applicant’s remarks in support of
                                       7   patentability in that paper and in other responses. That is, as can be seen from reading the
                                       8   document itself, applicant sought to distinguish Roberts based on the reference’s failure to
                                       9   disclose, suggest, or teach the inventive “load transferring system” because Roberts disclosed
                                      10   “securing the laminate to a support frame by connection to only [the lower] one of the laminate
                                      11   layers.” See Dkt. No. 85-23 at 185. Applicant never suggested, much less relied upon, the
                                      12
800 W. California Avenue, Suite 110




                                           argument that the claimed invention was patentable over Roberts because it was composed of two
                                      13
      Sunnyvale, CA 94086




                                           separate, unconnected layers of glass rather than layers which were bonded or laminated together.
                                      14          The remainder of the prosecution history supports this understanding.           Throughout
                                      15   prosecution, applicant, through his representative, repeatedly sought to distinguish the claimed
                                      16   invention over Roberts on the grounds that Roberts did not teach or suggest a flooring system,
                                      17   since it was directed to an angled roof, and failed to teach or suggest the claimed LTMs. See, e.g.,
                                      18   Dkt. No. 85-23 at 73; 104-109; 158-160; 184-185.              Moreover, applicant, through his
                                      19   representative, made substantially the same arguments, i.e., failure to teach a flooring system and
                                      20   failure to teach the LTMs, to distinguish other references such as O’Keeffe and Richter. See id. at
                                      21   74; 109-110; 181-183; 199-202. At no time did applicant ever seek to distinguish his invention
                                      22   from Roberts, or any other reference cited by the PTO, on the grounds that the claimed invention
                                      23   required a physical gap or separation between the structural glass layer and the fire-rated glass
                                      24   layer. Even a cursory review of the prosecution history proves that such an argument was simply
                                      25   never made.
                                      26          In addition to trying to mandate the presence of a gap or separation between the structural
                                      27   glass layer and the fire-rated glass layer, Defendant also seeks to expand the term “bypass” far
                                      28   beyond what is called for by the intrinsic evidence. That is, Plaintiffs do not dispute that the

                                           PLAINTIFFS’ REPLY CLAIM
                                                                                            3                       Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                            Case 3:18-cv-06721-JCS Document 96 Filed 11/12/19 Page 7 of 16


                                       1   inventive LTMs passes the load applied to the top surface of the structural glass layer, viz. people
                                       2   walking across it, to the structural frame instead of to the fire-rated glass layer. And because it is
                                       3   passed directly to the structural frame through the LTMs rather than through the fire-rated glass
                                       4   layer, the load due to people standing or walking on the structural glass “bypasses” the fire-rated
                                       5   glass layer. But that is all that the term “bypasses” means in the context of the present invention.
                                       6          Defendant, however, seeks to broaden the application of “bypass” to exclude a second,
                                       7   additional load that is applied to the structural glass layer in certain embodiments of the claimed
                                       8   invention – viz., the weight of the fire-rated glass layer. More specifically, in those embodiments
                                       9   where the fire-rated glass layer is “suspended” or hanging from the structural glass layer, such as
                                      10   shown in FIG. 6 and claimed in claim 23, the weight of the fire-rated glass is borne by the structural
                                      11   glass layer (which then transfers that load through the LTMs to the structural frame) rather than
                                      12
800 W. California Avenue, Suite 110




                                           by the structural frame. By its own admission, Defendant’s proposed construction seeks to
                                      13
      Sunnyvale, CA 94086




                                           expressly exclude this embodiment from the scope of the claims of the ‘475 Patent (since it is
                                      14   apparently the same as at least some of the Accused Instrumentalities in this case).
                                      15          It has been well-settled law for over thirty years that a construction that excludes a
                                      16   disclosed embodiment from the claim(s) is “rarely, if ever, correct.” See, .e.g., Vitronics Corp. v.
                                      17   Conceptronic, Inc., 90 F.3d 1576, 1583 (Fed. Cir. 1996); see also EPOS Techs. Ltd. v. Pegasus
                                      18   Techs., 766 F.3d 1338, 1347 (Fed, Cir. 2014) (“The district court's construction is incorrect
                                      19   because it reads out preferred embodiments. ‘[A] claim construction that excludes a preferred
                                      20   embodiment . . . is rarely, if ever, correct and would require highly persuasive evidentiary
                                      21   support.’” (internal citation omitted); Duncan Parking Techs. Inc. v. IPS Group, Inc., 914 F.3d
                                      22   1347, 1364 (Fed. Cir. 2019) (“As IPS notes, a claim construction that excludes the preferred
                                      23   embodiment is highly disfavored.”).”
                                      24          Much the same as Defendant’s “gap or separation” construction would exclude the
                                      25   embodiment shown in FIG. 5 of the ‘475 Patent, Defendant’s “bypass’ construction would exclude
                                      26   the embodiment shown in FIG. 6. Given that there was no disavowal or disclaimer of either
                                      27   embodiment in the prosecution history, however, Defendant’s proposed constructions cannot be
                                      28   correct.

                                           PLAINTIFFS’ REPLY CLAIM
                                                                                             4                       Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                            Case 3:18-cv-06721-JCS Document 96 Filed 11/12/19 Page 8 of 16


                                           III.   THE DISPUTED TERMS
                                       1
                                                  A.      The Two Layers of Glass . . .
                                       2
                                                  Defendant’s assertion that a non-laminate structure is “the central feature of the invention”
                                       3
                                           is belied by all of the evidence of record, including the claims, the specification, and the
                                       4
                                           prosecution history. Contrary to Defendant’s assertion, the central feature of the invention claimed
                                       5
                                           in the ‘475 Patent is, in fact, the use of LTMs in a flooring system, which enables people to safely
                                       6
                                           escape a burning building by transferring the weight they put on the structural glass layer to the
                                       7
                                           structural frame rather than to the fire-rated glass layer. These horizontal portion of each of these
                                       8
                                           LTMs must fit under the bottom face of the structural glass layer that forms the walking surface,
                                       9
                                           but that is all that is required. Whether the structural glass layer and fire-rated glass layer are
                                      10
                                           bonded directly together or through a “spacer” layer or are otherwise connected somehow
                                      11
                                           elsewhere in the floor system is simply irrelevant – the only place(s) where the layers of glass “are
                                      12
800 W. California Avenue, Suite 110




                                           separated by” the LTMs are those specific points around their common edge(s) where the LTMs
                                      13
      Sunnyvale, CA 94086




                                           are located and the horizontal portion thereof extends between the layers of glass.
                                      14
                                                  Defendant’s proposed construction depends entirely on its flawed characterization of the
                                      15
                                           claimed invention, viz. Defendant’s insistence that the structural glass layer and fire-rated glass
                                      16
                                           layer must be “detached and exist by themselves without touching each other” anywhere at time.
                                      17
                                           Such a requirement, however, improperly limits the scope of the claims of the ‘475 Patent and so
                                      18
                                           cannot be part of the correct construction for this term.
                                      19
                                                  More specifically, Defendant’s proposed construction is not supported by the intrinsic
                                      20
                                           evidence – indeed, it excludes at least the preferred embodiment depicted in FIG. 5. As shown in
                                      21
                                           FIG. 5, and as admitted by Defendant, there is a layer of material between structural glass layers
                                      22
                                           62 and 63 and fire-rated glass layers 66 and 67. This material could be a layer of a bonding
                                      23
                                           material, meaning the structural glass layers and fire-rated glass layers would directly connected
                                      24
                                           to one another, or it could be another layer of glass or another layer of intumescent material. See,
                                      25
                                           e.g., Dkt. No. 85-22 at ¶¶ 16, 19, 22, 33. Irrespective of the specific composition of this layer,
                                      26
                                           which Defendant refers to in its Responsive Brief (Dkt. No. 92) as a “spacer,” the simple fact is
                                      27
                                           that FIG. 5 proves that there does not have to be a “gap or separation” between the structural glass
                                      28

                                           PLAINTIFFS’ REPLY CLAIM
                                                                                             5                       Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                            Case 3:18-cv-06721-JCS Document 96 Filed 11/12/19 Page 9 of 16


                                       1   layer and the fire-rated glass layer even when an LTM is present.              Defendant’s proposed
                                       2   construction would expressly exclude the embodiment depicted in FIG. 5 from the claims of the
                                       3   ‘475 Patent and Defendant has failed to even offer any reason for excluding a preferred
                                       4   embodiment of the invention in this case.
                                       5           Defendant further argues that the disclosure in the specification that “[t]he first and second
                                       6   layers are parallel to each other” somehow requires the presence of a “gap or separation” between
                                       7   the structural glass layer and the fire-rated glass layer. But, contrary to Defendant’s argument, the
                                       8   word “parallel” does not mean “not touching” but, rather, means “not crossing.” There is a huge
                                       9   difference. Again, as shown in FIG. 5, even though the layer of structural glass is parallel to
                                      10   Defendant’s “spacer” layer, it is also undeniably touching and in direct contact with that “spacer”
                                      11   layer, as is the fire-rated glass layer. Defendant’s argument is therefore fatally flawed – parallel
                                      12
800 W. California Avenue, Suite 110




                                           layers of glass can, and in the present invention do, touch each other.
                                      13
      Sunnyvale, CA 94086




                                                   Defendant’s proposed construction is also not mandated, or even supported, by the
                                      14   prosecution history of the ‘475 Patent. Defendant mischaracterizes applicant’s arguments in
                                      15   support of the patentability of his claims in its Responsive Brief, by very selectively choosing only
                                      16   three words from a multi-page document. As noted above, applicant never disclaimed the use of
                                      17   laminated glass layers in the inventive flooring system. Rather, applicant repeatedly asserted that
                                      18   his claims were patentable because the prior art did not teach or suggest the use of LTMs in a
                                      19   flooring system. See, e.g., Dkt. No. 85-23 at 73-74; 104-110; 158-160; 181-185; 199-202.
                                      20   Roberts’ laminated structure, for example, was repeatedly distinguished on the grounds that, not
                                      21   only did it not teach or suggest a fire-rated glass layer, but also that: (i) it was an angled roof, not
                                      22   a level floor; and (ii) it was supported only by the lower layer of glass resting on a structural frame,
                                      23   rather than by LTMs supporting the upper layer of glass. See id. The fact that Roberts showed a
                                      24   laminated structure had no bearing on the patentability of the claims of the ‘475 Patent, and was
                                      25   never advanced by applicant or his representative as a reason to issue those claims.
                                      26           Despite the fact that the term at issue can be construed solely from the intrinsic evidence
                                      27   alone, Defendant nevertheless cites to a number of on-line dictionaries as extrinsic evidence
                                      28   purportedly supporting its proposed construction. Defendant’s attempted reliance, however, is

                                           PLAINTIFFS’ REPLY CLAIM
                                                                                              6                        Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                            Case 3:18-cv-06721-JCS Document 96 Filed 11/12/19 Page 10 of 16


                                       1   misplaced. The claim language at issue is not “the two separated layers of glass” or the like, but
                                       2   rather “the two layers of glass are separated by” [the LTMs]. The word “separated” is therefore
                                       3   not an adjective as Defendant asserts, but, rather, a transitive verb (the LTMs being the direct
                                       4   object thereof). Defendant’s dictionary definitions are therefore inapplicable.
                                       5          B.      A Vertical Portion . . .
                                       6          As noted above, Plaintiffs do not dispute that this term requires that a load applied to the
                                       7   structural glass layer is transferred by the LTMs to the structural frame and not to the fire-rated
                                       8   glass layer. The dispute between the parties, however, is whether this load applied to the structural
                                       9   glass layer is just the weight of people walking across the structural glass layer or whether it can
                                      10   also include the weight of the fire-rated glass layer.
                                      11          Defendant, relying on its definition of “bypassing” to preclude any interaction whatsoever
                                      12
800 W. California Avenue, Suite 110




                                           between the layers, argues that the load applied to the structural glass layer can only be the weight
                                      13
      Sunnyvale, CA 94086




                                           of people walking across the structural glass layer. Defendant contends that the load applied to
                                      14   the structural glass layer cannot include the weight of the fire-rated glass.
                                      15          On page 11 of its Responsive Brief (Dkt. No. 92), Defendant contends that “Claim 1 . . .
                                      16   require[s] that ‘the load applied to the first layer bypasses the second layer and is transferred
                                      17   directly to the structural frame, allowing the structural frame to support the second layer and bear
                                      18   the load applied to the first layer” (emphasis added). Defendant’s contention, however, is
                                      19   demonstrably false. The underlined language above does not appear anywhere in claim 1.
                                      20   Defendant might wish that it did, but it doesn’t, and it is wholly improper for Defendant to contend
                                      21   that such language actually appear in the claim 1 of the ‘475 Patent – particularly when similarly
                                      22   language does appear in non-asserted claim 35 (i.e. “the second layer of glass being supported by
                                      23   the structural frame.”). It is black letter law that limitations are not to be imported from the
                                      24   specification into a claim, and such an error is even more egregious when other claims actually
                                      25   expressly recite the limitation in question.
                                      26          Moreover, Defendant’s proposed construction excludes the embodiment of the invention
                                      27   depicted in FIG. 6, described at col. 3, ll. 19-21 and col. 7, ll. 21-63 of the specification, and
                                      28   expressly claimed in claims 21, 23, and 34 of the ‘475 Patent. According to this embodiment, the

                                           PLAINTIFFS’ REPLY CLAIM
                                                                                             7                        Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                            Case 3:18-cv-06721-JCS Document 96 Filed 11/12/19 Page 11 of 16


                                       1   fire-rated glass layer “is suspended from” the structural glass layer. See cl. 21, 23, 34. And, as a
                                       2   POSA would recognize, when the fire-rated glass layer “is suspended from” the structural glass
                                       3   layer, and not otherwise supported by the structural frame (such as claimed in claim 35), the
                                       4   structural glass layer must be bearing the weight of the fire-rated glass layer. See Dkt. No. 85-22.
                                       5            Defendant can point to nothing in the prosecution history to justify excluding this
                                       6   embodiment and, indeed, concedes that its proposed construction is not consistent with the plain
                                       7   meaning of “suspended” in claims 21 (and 23 and 34). See Dkt. No. 92 at 15-16. Significantly,
                                       8   Defendant notably excludes FIG. 6 (and only FIG. 6) when making its erroneous claim that “the
                                       9   patent drawings agree” with its proposed construction. There is, however, no reason to exclude
                                      10   the embodiment depicted in FIG. 6 from the scope of claim 1 of the ‘475 Patent, particularly since
                                      11   it is expressly covered by dependent claims 21 and 23.
                                      12
800 W. California Avenue, Suite 110




                                                    Finally, to the extent Defendant argues that “bypassing” necessarily precludes the use a
                                      13
      Sunnyvale, CA 94086




                                           structural glass layer that is laminated to a fire-rated glass layer, Plaintiffs respectfully direct the
                                      14   Court’s attention to FIG. 5 of the ‘475 Patent. As depicted therein, the structural glass layers are
                                      15   laminated to fire-rated glass layers, but the load applied to the upper surface of the structural glass
                                      16   layers by people walking across them is transferred to the structural frame by the LTM (64 and
                                      17   72), rather than through the “spacer” layer to the fire-rated glass layers and then to the structural
                                      18   frame.
                                      19            C.     The Second Layer of Glass . . .
                                      20            Contrary to Defendant’s suggestion on page 16 of its Responsive Brief (Dkt. No. 92),
                                      21   Plaintiffs do not dispute that this particular claim term does not cover a laminated structure such
                                      22   as shown in FIG. 5 of the ‘475 Patent. Indeed, the language of the claim itself (claim 21) precludes
                                      23   the possibility of a laminated structure by expressly requiring “a small gap” be present between
                                      24   the structural glass layer and the fire-rated glass layer. Plaintiffs have never argued for any
                                      25   interpretation or construction to the contrary.
                                      26            Plaintiffs, however, do contend that this claim term permits, and indeed requires, that the
                                      27   fire-rated glass layer hang from the structural glass layer. Such is the plain and ordinary meaning
                                      28   to a POSA of the phrase “the [fire-rated glass layer] is suspended from [the structural glass layer]”

                                           PLAINTIFFS’ REPLY CLAIM
                                                                                              8                        Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                            Case 3:18-cv-06721-JCS Document 96 Filed 11/12/19 Page 12 of 16


                                       1   in this claim term. And, as noted above, this embodiment is depicted in FIG. 6, described at col.
                                       2   3, ll. 19-21 and col. 7, ll. 21-63 of the specification, and expressly claimed in claims 21, 23, and
                                       3   34 of the ‘475 Patent.
                                       4             Defendant erroneously asserts on page 16 of its Responsive Brief (Dkt. No. 92) that
                                       5   Plaintiffs are expanding the scope of the patent claims to cover a French patent cited during
                                       6   prosecution of the ‘475 Patent, which Defendant purports discloses a fire glass layer and a
                                       7   structural glass layer held together by a glazing bead and metal bar. Even if Defendant’s
                                       8   characterization of the reference is accurate, however, a point which Plaintiffs do not concede,
                                       9   Defendant implicitly admits that this French patent does not teach or suggest the inventive LTMs.
                                      10   Defendant’s suggestion that Plaintiffs’ proposed construction would somehow ensnare the prior
                                      11   art is therefore belied by the evidence of record, including the prosecution history of the ‘475
                                      12
800 W. California Avenue, Suite 110




                                           Patent.
                                      13
      Sunnyvale, CA 94086




                                                     It is beyond dispute that the ‘475 Patent discloses and expressly claims an embodiment of
                                      14   the present invention where the lower fire-rated glass layer is suspended from or hangs from the
                                      15   upper structural glass layer, for example, by means of a glazing bar and structural silicone. See,
                                      16   e.g., cl. 23. Defendant can offer no justification for excluding this embodiment from claim 21,
                                      17   particularly since claim 23 (which expressly claims it) depends directly therefrom.
                                      18             D.     The Load Transferring Means . . .
                                      19             To the extent that Defendant relies on its definition of “bypassing” to support its proposed
                                      20   construction of this term, Plaintiffs incorporate by reference their arguments above as to the flaws
                                      21   and defects in Defendant’s definition of “bypassing” in the context of the claims at issue, including
                                      22   the fact that Defendant’s proposed construction excludes embodiments disclosed in the
                                      23   specification and expressly claimed in the ‘475 Patent.
                                      24             In addition, with respect to Defendant’s arguments regarding the use of “at least some of”
                                      25   in Plaintiffs’ proposed construction, Plaintiffs do not disagree that all of the load applied to the
                                      26   structural glass layer is transferred by the LTMs to the structural frame as the fire-rated glass is
                                      27   consumed by fire – if it were otherwise, then the stability and structural integrity of the structural
                                      28   glass layer would be compromised and people would not be able to traverse it in order to escape

                                           PLAINTIFFS’ REPLY CLAIM
                                                                                              9                       Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                            Case 3:18-cv-06721-JCS Document 96 Filed 11/12/19 Page 13 of 16


                                       1   the building safely. The fact that the inventive flooring system can still bear an applied load after
                                       2   being exposed to fire for nearly two hours is fairly incontrovertible proof that the LTMs are
                                       3   transferring the applied load to the structural frame and not to whatever remnants the fire-rated
                                       4   glass layer may still be present below.
                                       5          As practical matter, however, there will generally be more than one LTM present in any
                                       6   real world application. Consequently, no single LTM will take all of the weight of the load applied
                                       7   to the structural glass layer – rather, the applied load will be distributed across all of the LTMs
                                       8   (such that each LTM bears “at least some of” the applied load). Plaintiffs therefore respectfully
                                       9   submit that it is more appropriate to refer to “at least some of” the applied load instead of “all of”
                                      10   the applied load.
                                      11          E.      Comprising a First Layer of Glass . . .
                                      12
800 W. California Avenue, Suite 110




                                                  Ignoring the evidence of record in this case, Defendant baldly asserts that “Plaintiffs’
                                      13
      Sunnyvale, CA 94086




                                           proposed construction has no intrinsic or extrinsic support.” Dkt No. 92 at 18. Plaintiffs’ proposed
                                      14   construction, however, is fully supported by both the intrinsic and extrinsic evidence here. The
                                      15   specification, for example, discloses CONTRAFLAM® LITE as a suitable fire-rated glass. As a
                                      16   POSA would know, and as Plaintiffs showed in the figures on page 15 of their Opening Brief (Dkt.
                                      17   No. 85), one of which is reproduced below, CONTRAFLAM® LITE is commercially available in
                                      18   embodiments which have a sealed airspace between two of the sheets of glass:
                                      19                          sealed airspace                        intumescent material
                                      20

                                      21

                                      22

                                      23

                                      24   See Dkt. No. 85-2 at ¶¶ 125-127.          Defendant’s contention that fire-rated glass must have

                                      25   intumescent material between each and every sheet of glass in the fire-rated glass layer is therefore

                                      26   belied by the intrinsic and extrinsic evidence here.

                                      27          Defendant contends that Plaintiffs’ proposed construction would include a fire-rated glass

                                      28   layer with intumescent material “on the outside of” the glass sheets. Such is simply not true.

                                           PLAINTIFFS’ REPLY CLAIM
                                                                                            10                       Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                            Case 3:18-cv-06721-JCS Document 96 Filed 11/12/19 Page 14 of 16


                                       1   Contrary to Defendant’s contention, Plaintiff’s proposed construction expressly requires that the
                                       2   intumescent material be “between at least two of the glass sheets” of the fire-rated glass layer
                                       3   (emphasis added). Defendant’s contention therefore has no basis in fact.
                                       4           F.      The Distance from the Upper Surface . . .
                                       5           Consistent with its overall effort to introduce the concept of a mandatory “gap or
                                       6   separation” between the structural glass layer and the fire-rated glass layer, Defendant now seeks
                                       7   to impose a minimum value on that separation. In particular, despite there being no reference to
                                       8   any gap or separation between the glass layers in the language of the claim itself, much less any
                                       9   numerical value therefor, Defendant nevertheless seeks to require the structural glass layer and
                                      10   fire-rated glass layer to be at least a minimum fixed length apart.
                                      11           There is nothing inherent in the phrase “less than 50 mm” that requires a minimum value.
                                      12
800 W. California Avenue, Suite 110




                                           As a POSA would recognize, the claim places only a maximum value on the distance between the
                                      13
      Sunnyvale, CA 94086




                                           structural glass layer and fire-rated glass layer. Defendant’s proposed construction improperly
                                      14   attempts to import a limitation from the specification into the claims. Moreover, FIG. 5 of the
                                      15   ‘475 Patent specifically shows an embodiment of the present invention where there is no gap or
                                      16   separation between any of the layers. Defendant’s proposed construction would therefore exclude
                                      17   this embodiment from the scope of claim 2, a result that cannot be justified based on the
                                      18   prosecution history of the ‘475 Patent.
                                      19           G.      The First Layer of Glass . . .
                                      20           The dispute between the parties boils down essentially to whether this term excludes a
                                      21   laminated structure from the scope of claim 24. As it has done fairly consistently through these
                                      22   proceedings, since it seems to think that such an exclusion gives rise to a potential non-
                                      23   infringement position, Defendant, of course, contends that it does, i.e. that this term somehow
                                      24   precludes the structural glass layer from being bonded or laminated to the fire-rated glass layer.
                                      25   Plaintiffs disagree.
                                      26           Without wishing to overly belabor the point, Plaintiffs respectfully direct the Court’s
                                      27   attention to FIG. 5 in the ‘475 Patent. As depicted there, even though the structural glass layers
                                      28   (62, 63) are bonded/ laminated to the fire-rated glass layers (66, 67) by the “spacer” layer, the

                                           PLAINTIFFS’ REPLY CLAIM
                                                                                            11                    Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                            Case 3:18-cv-06721-JCS Document 96 Filed 11/12/19 Page 15 of 16


                                       1   structural glass layers (and any load applied thereto) are supported by the LTM (72 and 64) and
                                       2   the fire-rated glass layers are supported by the structural frame (61). Defendant’s attempt to
                                       3   exclude this embodiment from the claims is legally improper. Defendant’s proposed construction
                                       4   cannot be correct.
                                       5          H.      Load Transferring Means Comprises . . .
                                       6          Defendant’s proposed construction precludes the fire-rated glass layer from being
                                       7   suspended from the structural glass layer, because such a configuration results in the load from
                                       8   (or of) the fire-glass layer being taken by the structural glass layer and passed through the LTMs
                                       9   to the structural frame. Since such a configuration is depicted in FIG. 6, it would be error to
                                      10   exclude it from the scope of the claims, particularly claim 24, absent some compelling evidence
                                      11   of a disavowal or disclaimer in the prosecution history. Defendant has proffered no such evidence,
                                      12
800 W. California Avenue, Suite 110




                                           and so Defendant’s proposed construction cannot be correct.
                                      13
      Sunnyvale, CA 94086




                                                  I.      Glazing Bar
                                      14          Defendant does not dispute or contest the fact that its proposed construction is inapplicable
                                      15   to the term “glazing bar” in the context in which it is used in claims 23, 34, and 35, and in which
                                      16   it is shown in FIG. 6 and described in the specification at col. 7, ll. 21-63. That is, in each of those
                                      17   uses, the “glazing bar” is used to help suspend the fire-rated glass layer from the structural glass
                                      18   layer. The glazing bar does not, however, take any of the load applied to the structural glass layer
                                      19   -- indeed, if it did, it would necessarily transfer that load to the fire-rated glass layer in the
                                      20   embodiment claimed in claim 35, a concept to which Defendant has been adamantly opposed.
                                      21   Defendant’s proposed construction therefore cannot be correct since it does not apply to term
                                      22   “glazing bar” when it is used in claims 23, 34, and 35 and Defendant has offered no reason why
                                      23   the term should have one construction in claim 11 and a completely different meaning construction
                                      24   in the other claims of the ‘475 Patent.
                                      25   IV.    CONCLUSION
                                      26          For at least these reasons, and those provided in Plaintiff’s Opening Claim Construction
                                      27   Brief, Plaintiffs urge the Court to reject Defendant’s self-serving proposed constructions and adopt
                                      28   those proposed by Plaintiffs.

                                           PLAINTIFFS’ REPLY CLAIM
                                                                                             12                        Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
                                            Case 3:18-cv-06721-JCS Document 96 Filed 11/12/19 Page 16 of 16


                                           Dated: November 12, 2019           Respectfully submitted,
                                       1

                                       2                                      DICKINSON WRIGHT PLLC

                                       3                                      By:    /s/ Donald R. McPhail
                                                                                     Donald R. McPhail
                                       4                                             (Admitted Pro Hac Vice)
                                       5                                      Attorneys for Plaintiffs
                                       6                                      Ely Holdings Limited and
                                                                              Greenlite Glass Systems Inc.
                                       7

                                       8

                                       9
                                      10

                                      11

                                      12
800 W. California Avenue, Suite 110




                                      13
      Sunnyvale, CA 94086




                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28

                                           PLAINTIFFS’ REPLY CLAIM
                                                                                13                      Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION BRIEF
